PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/307,090
Filing Date: 4 Dec 2018
Appellant(s): JASPER et al.



__________________
MANABU KANESAKA
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(No withdrawn rejections; and no new grounds of rejection).

(2) Response to Argument
A)  The reference teaches the claimed amine oil.
Appellant argues the compound of Seemeyer is an amphipathic compound and could be categorized as an emulsifier.
Appellant recognizes the amphipathic compound is within the meaning of instant claimed formula (I) (See Brief at P5 L4 and P6 last 4 lines).
It appears the Appellant is not arguing that the formula is not taught by the reference but is arguing its functionality (i.e. amphipathic compound/emulsifier vs. oil) as a distinguishing feature from the cited prior art.  This is not persuasive.  
The examiner first notes that the reference does in fact refer to the compound as an oil.  To wit:  The reference indicates the “high viscosity oil can be 100 % weakly amphipathic compound” (P5 L25-30) as such while it is referred to as an amphipathic compound it is also referred to as an oil.  The reference indicates:  high viscosity oil is an un-acidified fatty amine (P7 L1-5).
The claims of the reference make it clear that the amine is an “oil”.  For example 


    PNG
    media_image2.png
    377
    813
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    180
    776
    media_image3.png
    Greyscale

The argument that the amine of the reference is not the claimed “oil” is not persuasive.  
The examiner also notes that notwithstanding the fact the reference expressly refers to the amine as an “oil”, having disclosed a species of the claimed formula, it will necessarily possess any argued functionality/performance features.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the appellant and the prior art are the same, the appellant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Whether an additive could be categorized as an emulsifier is not distinguishing esp. since many chemical components are known to be multi-functional and is in fact, in the case of the cited reference, categorized as an oil.
The examiner maintains a prima facie showing of obviousness has been established as the reference teaches the claimed “oil” within the meaning of the claimed formula (I).  Instant claimed formula (I):

    PNG
    media_image4.png
    341
    969
    media_image4.png
    Greyscale

The reference expressly recites various amines including Duomeen oleyl propyl diamine:

    PNG
    media_image5.png
    233
    489
    media_image5.png
    Greyscale
Which meets the limitations of instantly claimed formula where n=1, R2 is C3 alkanediyl and R1 is C18 with one double bonds.   As such, it meets the limitations for the claimed oil supporting a prima facie showing of obviousness.

B)  The reference teaches overlapping ranges of the required compositional component of the amine and does not require more than 2% of other organic compounds.
Appellant argues that the reference requires other organic ingredients other than the weakly amphipathic compound and does not teach the claimed ranges (esp. no more than 2 % organic compounds other than the amine).
The reference clearly recites ranges of each compositional component which overlaps the claimed amounts thereby supporting a prima facie showing of obviousness. 
The amine is taught in the concentrate portion of the Table (the Table is cited in the rejection and again below excerpted) to be present in a range of 1.5 to 15% thereby overlapping the claimed range of 1 to 5 wt. %.  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)".
The claims of the reference also show overlapping ranges.  For example:

    PNG
    media_image6.png
    291
    777
    media_image6.png
    Greyscale

97 + 0.05 = 97.05 leaving the amine to be 2.95% within the claimed range and where the amount of emulsifier is less than 2%.

    PNG
    media_image7.png
    556
    835
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    516
    793
    media_image8.png
    Greyscale

Thereby establishing that the emulsifier component is NOT required and may be zero thereby overlapping the claimed range of not more than “2% by weight organic matter other than the organic amine of formula (I)”.

C)  The reference expressly teaches and even claims embodiments with overlapping ranges.
Appellant argues the examples of the reference Seemeyer do not encompass the instantly claimed ranges and would not have lead one of ordinary skill in the art to the instantly claimed ranges and argues the examiner has “cherry picked the ranges”.
	The examiner notes that the examples in the references do not need to encompass the embodiment of the claimed ranges to establish a prima facie showing of obviousness esp. where the reference has clear overall teachings of the ranges. “The use of patents as references is not limited to what the patentees describe as their own In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
As set forth above, the reference expressly recites a species of the claimed amine as well as ranges in a table and in the claims which overlap and encompass the instantly claimed ranges – no “cherry picking” was required where the species and the ranges are expressly recited and even claimed by the prior art.  
The examiner notes that an alternative rejection was made which cited a reference to further establish that the compound of the primary reference will afford corrosion protection (i.e. further establishing the properties and functionality of the amine taught by the reference).
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
A primary facie showing of obviousness by a preponderance of the evidence has been established. 


Respectfully submitted,
/PAMELA H WEISS/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
Conferees:
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                       __________________________
Prem C. Singh


/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        __________________________
Michael Marcheschi


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.